DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group 2, and the species of a wound (claim 18) and at least 97% of the MSCs (mesenchymal stem cells) that express the cell surface markers (claim 20) in the reply filed on April 5, 2021 is acknowledged.  No claims have been amended, added or canceled.  Claims 1-15 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Accordingly, claims 16-20 are examined on the merits herewith.  The restriction requirement is deemed proper and is made final.
Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating the diseases/pathological conditions of skin diseases and wounds, by administering topically to a subject in need thereof a composition comprising a therapeutically effective amount of MSCs (mesenchymal stem cells) harvested from an amniotic membrane, does not reasonably provide enablement for a method of treating any disease, by administering topically to a subject in need .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether or not undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir.1988).  The court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue,’ not ‘experimentation.’ ”  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the relative skill of those in the art, (5) the predictability or unpredictability of the art, (6) the amount or direction or guidance presented, (7) the presence or absence of working examples, and (8) the quantity of experimentation necessary.  Although the quantity of experimentation alone is not dispositive in a determination of whether the required experimentation is undue, this factor does play a central role.  For example, a very limited quantity of experimentation may be undue in a fledgling art that is unpredictable where no guidance or working examples are provided in the specification and prior art, whereas the same amount of experimentation may not be undue when viewed in light of some guidance or a working example or the experimentation required is in a predictable established art.  Conversely, a large quantity of experimentation would require a correspondingly greater quantum of guidance, predictability and skill in the art to overcome 
1.  Breadth of the claims
The claims are very broad because they recite a method of treating any disease by administering topically any amount of amniotic MSCs.    
4.  The level of skill in the art
The level of skill in the art is very low, because the art does not teach that any and every disease can be treated by administering topically to a subject in need thereof a composition comprising any amount of amniotic MSCs.  
6 and 7.  The amount of guidance present, including working examples
	The specification discloses that wounds and skin diseases may be treated by administering a therapeutically effective amount of the amniotic MSCs; see paragraphs 60, 142, 144 and 188-200.  The working examples are in paragraphs 188-200.
5 and 8.  Predictability in the art and the quantity of experimentation necessary
To prove that any and every disease, e.g., cardiovascular diseases, neurodegenerative diseases, infections, inflammation, auto-immune diseases, some or all cancers, endocrine diseases, psychiatric diseases, genetic diseases, i.a., may be treated by the claimed method, many experiments would have to be conducted under a wide range of conditions.  In these experiments, subjects suffering from many different diseases, including those listed above, link those results with subsequent biological or medical confirmation of the absence or amelioration of disease.  This irrefutable link between antecedent use of a therapeutic composition and subsequent knowledge of the treatment of a disease is the essence of a valid therapeutic agent.  Further, the administration also must assume that the therapeutic will be safe and tolerable for anyone having a treated disease.  
These types of experiments and data are missing from the specification.  Thus, it cannot be predicted that the claimed method can be performed.  A great deal of guidance is needed to establish the treatment of any disease, particularly by administering any amount of amniotic MSCs, because the claims recite this claim scope.  Even if treating one disease could be shown in one subject, or a handful of subjects, without a very large amount of data, such a result could not be expected in a different subject.  Without sufficient guidance, which has not been provided, the claimed method is unpredictable, and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  
In view of the foregoing, the claims fail to satisfy the enablement requirement.
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are vague and ambiguous, because claim 16 does not recite what amount of the amniotic MSCs (mesenchymal stem cells) are administered in the method.  Is any amount, including a barely detectable amount, administered, or is a therapeutically effective amount administered, or are different amounts administered, and, if so, in what quantities?  To expedite greatly prosecution for Applicants, claim 16 should be amended to recite a method of treating a skin disease or a wound (see the enablement rejection above) by administering a composition comprising a therapeutically effective amount of amniotic MSCs.  
Further, claim 19 is vague and ambiguous, because it recites that the wound is “preferably” a diabetic wound.  The word "preferably" renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  This problem is similar to the problem in claims reciting the words “for example” or “such as.”  See MPEP § 2173.05(d).  The word preferably should be deleted.
Additionally, claim 20 is vague and indefinite, because it recites the limitation that “at least about 97”% of the MSCs express certain cell surface markers and lack other cell surface markers.  The recited range recites only one limit, a lower limit, that is itself and indefinite range.  What are limits/boundaries of “about 97?” The range of “about 97” is not defined or delimited in the specification.  Clarification and appropriate correction are required.  The word about should be deleted.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duscher et al. (“Stem cells in wound healing:  the future of regenerative medicine?  A mini-review,” Gerontology 62:216-225, 2016), cited in Applicants’ IDS of Nov. 16, 2020, in view of Phan (WO 2007/046775 A1).  Duscher et al. disclose a method of treating wounds of the skin, including diabetic wounds, by administering to site of the wound, a composition comprising a therapeutically effective amount of MSCs, including MSCs from extra-fetal tissues, such as the tissue lining the umbilical cord and amniotic fluid.  The MSCs release a variety of therapeutic factors and have a range of therapeutic effects that result in wound repair.  The MSCs express the surface markers CD73, CD90 and CD105 and lack the surface markers CD34, CD45 and HLA-DR (CD19).  See pp. 217-219.  The MSCs may be applied in a specialized bio-scaffold to .  
The reference does not disclose that the MSCs are obtained from the amniotic membrane of the umbilical cord, but Phan discloses that MSCs can be isolated from the amniotic membrane of the umbilical cord and that these MSCs can be prepared as a therapeutic composition that is a skin equivalent (i.e., a composition that can treat skin diseases and skin wounds).  See paragraphs 14, 15, 20, 24 and 76.  Thus, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to use the amniotic membrane as the source of the MSCs in the method of Duscher et al.  
Neither reference discloses that the composition comprising the MSCs is administered within 96 hours (four days) from the time that the MSCs have been harvested.  Nevertheless, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to administer the therapeutic MSC-containing composition as quickly as possible, to administer MSCs that were as fresh and healthy and as close to their in vivo state as possible, so that these MSCs would be in the best shape possible to effect wound repair, and, therefore, as likely as possible to effect wound repair.  Phan discloses a method for harvesting MSCs from the amniotic membrane, involving enzymatic/collagenase digestion of small pieces cut from fresh amniotic membranes that were obtained immediately after the birth of a child.  The MSCs were isolated, after release by digestion, by centrifugation, to yield cell pellets.  See paragraphs 151, 152 and 155.  Phan does not disclose how long this procedure took, but this artisan of ordinary skill would have known that it would have taken less than four days to prepare the composition containing freshly isolated, uncultured MSCs.  See claims 16 and 18-20.  
Regarding claim 17, neither reference discloses the amount of MSCs in a unit dosage that is administered.  Nevertheless, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and In re Geisler, 116 F.3d at 1470.  As dosing and modes of administration are known to the ordinary artisan, it would have been obvious to optimize the dose of MSCs administered to meet the needs of the patient at the time that the invention was filed.  The optimum dose is a result-effective parameter which was well known at the time that  Applicants’ invention was filed to be routinely optimized by one of ordinary skill in the art.  Thus, determining the optimum dose and administering it clearly would have been obvious at the time of Applicants’ invention, the optimization of this parameter being well within the capabilities of the artisan of ordinary skill at the time that the invention was filed.  Phan discloses that the MSC preparation method discussed above yields cell pellets (following centrifugation) that were diluted to an amount of 106 cells per volume that was added to a tissue culture dish for cell culture (see paragraphs 155 and 157).  The artisan of ordinary skill at the time that the invention was filed would have known that this MSC cell suspension could have been diluted to a higher concentration (e.g., 107 cells per ml, or other volume) for adding to a scaffold or matrix to be placed on a wound for wound repair.  This claim does not distinguish the invention over the prior art.  
In view of the foregoing, a holding of obviousness is required.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-04-12